Citation Nr: 1341123	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  10-32 2156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for service-connected lumbago (a back condition).

2.  Entitlement to an initial rating in excess of 10 percent for a service-connected right hip disability.

3.  Entitlement to an initial rating in excess of 10 percent for a service-connected left arm disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1989 to July 2009.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah which in pertinent part granted service connection for a back disability and right hip disability, each assigned a 10 percent rating, as well as a noncompensable rating for a left arm disability, all effective August 1, 2009.  

In a subsequent October 2010 rating decision a Decision Review Office (DRO) increased the noncompensable rating for the Veteran's service-connected left arm disability to 10 percent effective August 1, 2009.  

In October 2011 the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) in Wichita, Kansas.  A copy of the transcript is of record.  Immediately following the hearing the Veteran submitted additional evidence and a waiver of initial RO consideration of the new evidence submitted.  38 C.F.R. § 20.1304.

These issues were previously before the Board in February 2013 and were remanded for further development.  Specifically, the Board requested updated VA treatment records be obtained and the Veteran be provided with a new VA examination.  The Board finds both of these requested actions were completed and these matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

As discussed in the previous February 2013 Board decision is appears that the issue of service connection for an ulcer as secondary to medication used treat her service-connected back, right hip, and left arm disabilities was raised at the October 2011 Board hearing but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ) (it appears).  Therefore, the Board does not have jurisdiction over this issue and it referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1. The Veteran did not experience any incapacitating episodes of intervertebral disc syndrome with a total duration of at least one week during any twelve month period during the period on appeal.

2.  The evidence does not establish the Veteran had forward flexion limited to 60 degrees or less, combined range of motion of the thoracolumbar spine limited to 120 degrees or less, or muscle spasm or guarding severe enough to result in abnormal gait or spinal contour at any point during the period on appeal.

3.  The evidence does not establish the Veteran experienced any separate neurological disability due to her back condition at any point during the period on appeal.

4.  The evidence does not establish the Veteran had flexion of the right thigh limited to 30 degrees or less at any point during the period on appeal.

5.  The evidence does not establish the Veteran had ankylosis, extension limited to 5 degrees or less, toe-out limited to less than 15 degrees, inability to cross legs, flailing of the hip join, or impairment of the femur in the right thigh at any point during the period on appeal.

6.  The evidence does not establish the motion of the Veteran's major arm was limited to shoulder level at any point during the period on appeal.

7.  The evidence does not establish the Veteran had ankylosis of the arm or impairment of the humerus, clavicle, or scapula of the major arm at any point during the period on appeal.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for lumbago (back condition) have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013). 

2.  The criteria for a rating in excess of 10 percent for a right hip disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5252 (2013). 

3. The criteria for a rating in excess of 10 percent for a left shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is currently seeking increased initial ratings for her service-connected back, right hip, and left shoulder conditions.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board will now turn to a discussion of each condition in turn.

Back

The Veteran's service-connected lumbago back condition is currently rated 10 percent disabling under Diagnostic Code 5237 for lumbosacral or cervical strain.  VA regulations provide back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever would result in a higher rating.  38 C.F.R. § 4.71a.  

Under the Formula for Rating Intervertebral Disc Syndrome Based (IVDS) on Incapacitating Episodes, a 10 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during a 12 month period; a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during a 12 month period; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during a 12 month period; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks during a 12 month period.  38 C.F.R. § 4.71a.

An incapacitating episode is defined by the regulations a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

In this case, the Veteran has not alleged, and the medical evidence does not establish the Veteran had any bed rest prescribed to treat an incapacitating episode of IVDS prior to 2013.  In her June 2013 VA examination the examiner noted the Veteran had IVDS and experienced an incapacitating episode treated with bed rest lasting less than one week in the previous twelve months.  This single episode lasting less than one week is the only incapacitating episode reflected in the record.

Under the Formula for Rating IVDS an incapacitating episode lasting less than one week only warrants a noncompensable rating.  38 C.F.R. § 4.71a.  Because the Veteran would merit only a noncompensable rating under the Formula for Ratings IVDS it is more advantageous to the Veteran to continue to evaluate her service-connected back condition under the General Rating Formula for Diseases and Injuries of the Spine.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; when combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, when there is vertebral body fracture with loss of 50 percent or more of the height.  

A higher 20 percent disability rating is assigned when forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Additionally, the regulations direct that any neurologic impairment should be rated separately and then combined with the orthopedic rating.  Id.

The medical evidence reflects the Veteran consistently demonstrated range of motion well in excess of the criteria for a higher 20 percent rating throughout the period on appeal.  For example, at her May 2009 VA examination the Veteran demonstrated forward flexion to 90 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, right lateral flexion to 30 degrees, and lateral rotation to 30 degrees bilaterally.  The Veteran's forward flexion to 90 degrees and combined range of motion of the thoracolumbar spine of 240 degrees exceeded even the limitations contemplated by a 10 percent rating.  The examiner noted some guarding of the right paralumbar area, but opined the Veteran still walked with a normal gait.  Therefore the criteria for a rating in excess of 10 percent were not met.  38 C.F.R. § 4.71a.

At her September 2010 VA examination the Veteran demonstrated forward flexion to 90 degrees, extension to 25 degrees, left lateral flexion to 30 degrees, right lateral flexion to 25 degrees, left lateral rotation to 30 degrees, right lateral rotation to 25 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 25 degrees.  Range of motion testing was repeated after repetitive use and revealed flexion was then limited to 80 degrees but all other ranges of motion remained the same.  However neither range of motion testing reflected the Veteran's forward flexion was limited to 60 degrees or less or total combined range of motion was less than 170 degrees, as contemplated by the higher 20 percent rating, providing evidence of high probative value against this claim.  

Additionally, no muscle spasm was noted and her posture and gait were normal.  Accordingly an increased rating based on limitation of motion was not warranted at this time.
 
Finally at her June 2013 VA examination the Veteran demonstrated forward flexion to 90 degrees or greater, extension to 30 degrees or greater with no evidence of pain, right lateral flexion to 30 degrees or greater with pain at end range, left lateral flexion to 30 degrees or greater with no pain, right lateral rotation to 30 degrees or greater with pain at end range, and left lateral rotation to 30 degrees or greater with no pain, providing more highly probative evidence against this claim that outweighs the Veteran's statements.  The examiner noted no guarding or muscle spasm.  Therefore the Veteran's demonstrated pain-free range of motion well in excess of the range contemplated by a higher 20 percent rating.  38 C.F.R. § 4.71a. 

Therefore the Veteran demonstrated range of motion well in excess of the range contemplated by a higher 20 percent rating throughout the period on appeal.  Accordingly no increased rating based on limitation of motion of the Veteran's back was warranted.

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

At both her September 2010 and June 2013 VA examinations the examiners specifically performed repetitive motion testing.  At the 2010 examination the Veteran demonstrated some additional limitation of range of forward flexion following repetitive use testing, however even after repetitive use she demonstrated forward flexion well in excess of the range contemplated by a higher 20 percent rating.  At her June 2013 examination the Veteran did not demonstrate any additional loss of range of motion after repetitive motion testing.  Therefore she consistently demonstrated pain-free range of motion beyond what was required for a higher rating.  As discussed, the DeLuca considerations were specifically contemplated in assigned the rating criteria above and do not constitute a basis for an increased rating.

The Board has also considered the Veteran's competent complaints that her back condition caused increasing pain throughout the course of the appeal.  For example in her detailed written logbook of her back condition she submitted at her hearing and in her hearing testimony the Veteran described her back pain ranged from around three to six severity out of ten.  She also testified she had to rest in order for her back pain to subside, especially after a busy day.  Throughout 2012 the Veteran sought medical treatment reporting increased lower back pain, eventually seeking treatment at the ER for her back pain in early 2013.

The Board in no way wishes to diminish the level of pain the Veteran experiences from her back and the impairment this pain causes her.  However, it is, in part, as a result of this pain that she receives the current compensable rating for her back condition.  As discussed above the Veteran's range of motion at times exceeded that contemplated by a compensable rating.  However she has been consistently afforded a 10 percent rating due in part to her painful motion of her back.  38 C.F.R. § 4.59.  As noted, the Veteran has consistently demonstrated pain-free range of motion beyond what is required for a higher 20 percent rating in her back.  Therefore, despite the Veteran's consistent and competent statements regarding her back pain, the evidence does not establish a higher rating is warranted.

The regulations also provide that any neurologic impairment (to the extent one is found to exist) should be rated separately and then combined with the orthopedic rating.  However, as will be discussed, the evidence does not establish that the Veteran had a separate neurologic disability at any point during the course of her appeal as a result of her service-connected back disability.

Review of the Veteran's treatment records for the period of appeal does show some complaints of pain radiating into her lower extremities.  For example in February 2013 she reported some pain and numbness in her lower leg.  However, the neurological examination at this appointment was normal.  Moreover no neurological impairment was actually diagnosed at any point during the period on appeal.  Instead, the Veteran consistently demonstrated normal muscle strength and reflexes in all four extremities.  At her most recent June 2013 VA examination straight leg raising testing was negative bilaterally.  The examiner specifically opined the Veteran did not exhibit radicular pain or symptoms of radiculopathy or any other neurological abnormality.  As such, while the Veteran voiced occasional complaints of radiating pain, objective medical testing consistently failed to lead to the diagnosis of any separate neurologic disability.  Therefore, a separate or higher rating for a neurological disability as a result of her back condition is not warranted.

As described, the schedular rating criteria for a rating in excess of 10 percent for a back disability have not been met, and the Veteran's claim is therefore denied.

Right Hip

The Veteran is also seeking an increased rating for her service-connected right hip condition, currently rated 10 percent under Diagnostic Code 5252 for limited flexion of the thigh.  Diagnostic Code 5252 provides a 10 percent rating is warranted if flexion is limited to 45 degrees.  A higher 20 percent rating is warranted if flexion is limited to 30 degrees.  38 C.F.R. § 4.71a.  

Diagnostic Codes 5250-5251 and 5253-5255 also relate to conditions of the hip.  Diagnostic Code 5250 provides ratings based on ankylosis of the hip.  Diagnostic Code 5251 provides a maximum 10 percent rating will be assigned for extension of the thigh limited to 5 degrees.  5253 provides a 10 percent rating for limitation of rotation of the thigh, when the Veteran cannot toe-out more than 15 degrees or for limited adduction of the thigh, when the Veteran cannot cross legs.  Diagnostic Codes 5254 and 5255 provide ratings based on flailing of the hip join or impairment of the femur.

The Board will first discuss whether an increased rating is warranted under Diagnostic Code 5252 and will then discuss whether a separate or higher rating is warranted under any other code related to the hip.

At her May 2009 VA examination the Veteran described constant low level pain in her right hip which limited her walking, running, lifting, and stooping.  Range of motion testing revealed pain-free flexion to125 degrees, extension to 25 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation to 55 degrees, and internal rotation to 40 degrees.  These range of motion results reflect the Veteran had flexion well in excess of 45 degrees required for a compensable rating.  However a 10 percent rating was warranted based on her credible complaints of painful motion.  See 38 C.F.R. § 4.59.  However the criteria for a higher 20 percent rating based on limited flexion have not been met.

At her September 2010 VA examination range of motion testing was again conducted and revealed flexion to 100 degrees, extension to 32 degrees, and abduction to 31 degrees.  The Veteran could cross right leg over left and could toe-out more than 15 degrees.  This testing reflects the Veteran continued to have range of motion well in excess of the criteria for a compensable rating.  Accordingly a higher 20 percent rating based on limitation of flexion was not warranted.

Finally range of motion testing was also conducted at her June 2013 VA examination.  This testing revealed flexion to 90 degrees with pain beginning at 85 degrees, extension greater than 5 degrees without pain, and abduction beyond 10 degrees.  The Veteran could cross her legs and toe-out more than 15 degrees.  This most recent testing reflects the Veteran still had pain-free flexion well in excess of the criteria for a compensable rating.  Accordingly a higher 20 percent rating based on limitation of flexion was not warranted at any point during the period on appeal.

The Board also finds that a separate or higher rating based on the other diagnostic codes relating to the hip is not warranted.  The evidence does not establish the Veteran had ankylosis of the hip, flailing of the hip joint, or impairment of the femur at any point during the period on appeal.  Therefore no ratings are warranted under Diagnostic Codes 5250, 5254-5255.  38 C.F.R. § 4.71a.  Additionally the Veteran consistently demonstrated pain-free extension in excess of 5 degrees, the ability to cross her legs, and the ability to toe-out more than 15 degrees throughout the period on appeal.  Accordingly compensable ratings are not warranted under Diagnostic Code 5251 or 5253.  Id.  Therefore no separate or higher ratings are warranted based on the other diagnostic codes relating to the hip.

In reaching this conclusion, the Board has again considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

At both her September 2010 and June 2013 VA examinations the examiners specifically performed repetitive motion testing but no additional loss of range of motion was noted.  Therefore the Veteran consistently demonstrated pain-free range of motion beyond what was required for a higher rating.  Therefore the DeLuca considerations were specifically contemplated in assigned the rating criteria and do not constitute a basis for an increased rating.

The Board has also considered the Veteran's competent complaints that her right hip condition caused increasing pain throughout the course of the appeal.  For example in her detailed written logbook of pain submitted at her hearing the Veteran described her hip was relatively pain-free in the morning but the pain increased throughout the day.  She continued to describe a continuous dull pain in her hip which occasionally became sharp throughout 2012 and 2013.  

As with her back condition, the Board does not diminish the level of pain and impairment the Veteran's right hip condition has caused.  However, it is in part as a result of this pain that she receives the current compensable ratings for her right hip condition.  As discussed above the Veteran's range of motion consistently exceeded that contemplated by a compensable rating but she has been afforded a 10 percent rating due to her painful motion in her right hip.  38 C.F.R. § 4.59.  Therefore, the Veteran's current compensable rating is awarded based on her consistent complaints of pain, and the evidence does not establish a higher rating is warranted.

Based on all the foregoing the Veteran's claim for an increased initial rating for her service-connected right hip condition is denied.

Left Shoulder

Finally, the Veteran is also seeking an increased initial rating for her service-connected left shoulder condition.  Her condition is currently rated 10 percent under Diagnostic Code 5201 based on limitation of motion of the arm.  The Board also notes the Veteran's left arm is her major, or dominant, arm.

Diagnostic Code 5201 provides a 20 percent rating is warranted when motion of the major arm is limited to shoulder level, a higher 30 percent rating is warranted when arm motion is limited to midway between the side and shoulder level.  38 C.F.R. § 4.71a.    Plate I reflects normal flexion and abduction of the shoulder is from 0 to 180 degrees and normal internal and external rotation are both to 90 degrees.  38 C.F.R. § 4.71.

As discussed above, the Veteran was provided with a VA examination in May 2009.  The Veteran reported she initially had pain and tingling in her left arm, however now experienced pain only.  Range of motion testing revealed flexion to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  Therefore the Veteran had normal range of motion in her left shoulder.  However, based on her competent complaints of painful motion a 10 percent rating was assigned.  38 C.F.R. § 4.59.  

The Veteran was provided with an additional VA examination in September 2010.  The Veteran asserted her left shoulder condition had gotten worse and she continued to have symptoms of numbness and tingling of the arm and cramping of the hand.  She also reported losing control of her grasp, in particular of heavy objects, due to her hand cramping.  Range of motion testing revealed flexion to 170 degrees, abduction to 180 degrees, internal rotation to 90 degrees, and external rotation to 90 degrees.  This testing reveals the Veteran has some limitation of flexion in her left shoulder, however she still demonstrated an ability to move her arm well in excess of shoulder level.  Therefore a higher 20 percent rating was not warranted based on limitation of motion.

At her October 2011 hearing before the undersigned VLJ the Veteran reported her shoulder pain was worse since her last examination.  She described she could move her arm up to her shoulder level but then felt a "pull on the top" and experienced "shooting pain" if she moved her arm any higher.  The Board has considered the Veteran's lay testimony however as will be discussed her description of her range of motion of her left shoulder is not supported by the medical evidence of record.

In June 2013 the Veteran was provided with a third VA examination.  She reported feeling numb and tingling in her left arm after sleeping on it and an ache in her arm after holding it too high on the steering wheel while driving.  Range of motion testing revealed flexion to 165 degrees with pain beginning at 155 degrees, and abduction to 150 degrees with pain beginning at 115 degrees.  The results of this testing reflect the Veteran could still move her arm well in excess of shoulder level without pain.  Therefore a higher 20 percent rating based on limitation of motion was not warranted, even with consideration of pain. 

The examiner also conducted additional testing for rotator cuff conditions, including the empty-can test, external rotation strength test, and lift-off subscapularis test which were all negative.  The examiner opined the Veteran's complaints of numbness and cramping in her hand was related to a neurological disorder with symptoms of carpal tunnel syndrome and not related to her service-connected left shoulder condition.  Therefore these symptoms of numbness and losing grip in her left hand are not symptoms of her service-connected condition and cannot form the basis for a higher rating for her shoulder.

Based on the foregoing the evidence establishes the Veteran had pain-free flexion in her left arm well in excess of shoulder level throughout the period on appeal.  Therefore a higher rating based on limitation of motion is not warranted.

Diagnostic Codes 5200, 5202, and 5203 also rate conditions related to the shoulder and arm.  Diagnostic Code 5200 provides ratings based on ankylosis of the arm, 5202 based on impairment of the humerus, and 5203 based on impairment of the clavicle or scapula.  38 C.F.R. § 4.71a.  Review of the record reflects the Veteran did not experience anklyosis or impairment of the humerus, clavicle, or scapula of the dominant arm at any point during the period on appeal.  Therefore separate or higher ratings under these diagnostic codes are not warranted.  

Based on all of the foregoing the Veteran's claim for an increased rating for her service-connected left shoulder condition is denied.

In all three of the above claims the Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's back, right hip, or left shoulder disabilities that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of pain and occasional numbness upon use.  These symptoms were specifically contemplated in the schedular ratings that were assigned.  As discussed above the Veteran's competent reports of pain served, in part, as the basis for her schedular ratings assigned.  As such, the Board believes that the schedular rating criteria adequately describe the Veteran's disability picture.

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless where the Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's back, right shoulder, and left hip conditions do not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  Although the Veteran did seek emergency room treatment on one occasion for her back condition, she was discharged a few hours later.  She has not otherwise been hospitalized for these conditions.  As to employment, the Board has considered the Veteran's statements that her conditions prevent her from bending, squatting, or lifting more than 30 pounds.  However the schedular criteria assigned reflect this impact the Veteran's conditions have on her work abilities.  The evidence does not establish these restrictions caused marked interference with employment.  Thus, even if hr disability picture was exceptional or unusual, extraschedular referral would not be warranted.
 
The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is not currently employed.  However, the evidence does not establish that she is unemployable due to her service-connected back, right hip, and left shoulder conditions.  Instead at all three of her VA examinations the examiners specifically opined that each of her conditions had no significant effects on her usual occupation, which was a desk job during her active service.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability or any significant impact on her usual occupation due to her service-connected back, right hip, and left shoulder conditions.  Simply stated, the Board has reviewed the record and does not find that the evidence of record implies a claim of TDIU at this time.  If the Veteran wishes to file such a claim, she may do so with the RO at any time.  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claim for service connection for her back, right hip, and left shoulder conditions was granted.  She then appealed the downstream issue of the ratings that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and service treatment records have been obtained.  The Veteran did not indicate she received any private treatment for any of the conditions on appeal.  

The Veteran was also provided with a Board hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case during the Board personal hearing the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed conditions, specifically regarding any increase in severity.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file and specifically inquired as to any outstanding treatment records.  The claims file includes all pertinent evidence identified by the Veteran and her representative.  Neither the Veteran nor her representative has asserted that the VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with three VA examinations (the reports of which have been associated with the claims file).  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from her, and provided the information necessary to evaluate her disability.  Furthermore, neither the Veteran nor her representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
ORDER

The claims for increased ratings are denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


